852 F.2d 1288
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ernest L. CITRON, Defendant-Appellant.
No. 88-1037.
United States Court of Appeals, Sixth Circuit.
July 27, 1988.

1
Before BOYCE F. MARTIN, Jr. and WELLFORD, Circuit Judges, JAMES H. JARVIS, District Judge.*

ORDER

2
The defendant appeals following a plea of guilty to one count of mail fraud in violation of 18 U.S.C. Sec. 1341.  The judgment and commitment order was entered on October 28, 1987.  The defendant filed this notice of appeal on December 23, 1987.  The plaintiff has moved to dismiss the appeal for lack of jurisdiction.  The defendant opposes that motion.


3
Rule 4(b), Fed.R.App.P., requires a notice of appeal to be filed by the defendant within ten (10) days of the entry of the judgment or order appealed from.  Taking into account the provisions of Rule 45, Fed.R.Crim.P., the notice of appeal filed was forty-two (42) days late.  The timely filing of a notice of appeal is a mandatory jurisdictional requirement this Court can neither waive nor extend.   United States v. Robinson, 361 U.S. 220 (1960).  Accordingly,


4
It is ORDERED that the motion to dismiss be and hereby is granted.



*
 The Honorable James H. Jarvis, U.S. District Judge for the Eastern District of Tennessee, sitting by designation